 4:21-cv-03058-RGK-PRSE Doc # 39 Filed: 07/23/21 Page 1 of 5 - Page ID # 183




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

YOHAN WEBB,                                                 4:21CV3058

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

STATE OF NEBRASKA, et al.

                    Defendants.


       In a Memorandum and Order entered on May 19, 2021, the court found on
initial review that Plaintiff’s Complaint plausibly alleges that unknown staff
members at the Lincoln Regional Center violated Plaintiff’s right to due process by
forcibly administering psychotropic medication, but that in all other respects
Plaintiff’s Complaint fails to state a claim upon which relief may be granted. The
court ordered that the action would proceed to service of process against the State of
Nebraska solely for the purpose of permitting Plaintiff to serve written
interrogatories upon the State in order to determine the identity of the LRC staff
members who are alleged to have violated his constitutional rights, but claims
alleged against the State and other named defendants were dismissed.
      On June 16, 2021, Plaintiff filed a motion in which he requests that the court
reconsider its ruling and allow the action to proceed against Judge Matthew L. Acton
in his official and individual capacities for committing Plaintiff to the Lincoln
Regional Center. (Filing 29.) The Federal Rules of Civil Procedure “do not mention
motions for reconsideration.” Elder-Keep v. Aksamit, 460 F.3d 979, 984 (8th Cir.
2006) (quoting Broadway v. Norris, 193 F.3d 987, 989 (8th Cir.1999). However, the
Eighth Circuit has determined that motions for reconsideration are “nothing more
than Rule 60(b) motions when directed at non-final orders.”5 Anderson v. Raymond
Corp., 340 F.3d 520, 525 (8th Cir. 2003) (citing Broadway, 193 F.3d at 989); see
Williams v. York, 891 F.3d 701, 706 (8th Cir. 2018).
 4:21-cv-03058-RGK-PRSE Doc # 39 Filed: 07/23/21 Page 2 of 5 - Page ID # 184




      Under Rule 60(b), a court may grant a party relief from a final order for the
following reasons:

      (1) mistake, inadvertence, surprise, or excusable neglect;
      (2) newly discovered evidence that, with reasonable diligence, could not have
      been discovered in time to move for a new trial under Rule 59(b);
      (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation,
      or misconduct by an opposing party;
      (4) the judgment is void;
      (5) the judgment has been satisfied, released or discharged; it is based on an
      earlier judgment that has been reversed or vacated; or applying it
      prospectively is no longer equitable; or
      (6) any other reason that justifies relief

Fed. R. Civ. P. 60(b). Relief under the catchall provision, Rule 60(b)(6), is available
only in “extraordinary circumstances.” Buck v. Davis, 137 S. Ct. 759, 777-78 (2017)
(quoting Gonzalez v. Crosby, 545 U.S. 524 (2005))

       Plaintiff has not demonstrated any legitimate reason for altering, amending,
or otherwise obtaining any relief from the court’s non-final order of May 19, 2021.
He has not shown that the dismissal of any claim or any party was the result of
manifest error of law or fact, nor has he presented any “extraordinary circumstances”
justifying relief. Thus, Plaintiff’s motion for reconsideration will be denied

       Also on June 16, 2021, Plaintiff filed a motion in which he requests leave to
serve interrogatories on Brandon Cernin, Health Information Management, at the
Lincoln Regional Center. (Filing 30.) This request will be denied. The only
discovery that will be permitted at this time is service of one set of interrogatories
on Defendant State of Nebraska for the limited purpose of discovering the identity
of the LRC staff members who are alleged in the Complaint to have violated
Plaintiff’s due process rights by forcibly medicating him. This set of interrogatories
may be served after the Nebraska Attorney General has entered an appearance on
behalf of the State. Service may be accomplished by regular mail sent to the address
provided in the notice of appearance. See Fed. R. Civ. P. 5(b) & 33. So that there

                                           2
 4:21-cv-03058-RGK-PRSE Doc # 39 Filed: 07/23/21 Page 3 of 5 - Page ID # 185




will be no misunderstanding, the court stresses that the interrogatories attached to
Filing 30 are not directed to Defendant State of Nebraska and are not deemed to be
served by reason of their filing. Plaintiff also requests in Filing 30 that the
interrogatories be served by the United States Marshal, and that the Marshal’s
service fee be waived. This request is moot and will be denied.

       On June 22, 2021, Plaintiff filed a motion to amend his pleadings. (Filing 32.)
Plaintiff has been granted leave to file an amended complaint by August 17, 2021,
against one or more LRC staff members. (See Filing 21, p. 12.) The proposed
amended complaint attached to Filing 32 identifies only one defendant, the Nebraska
Department of Health and Human Services. As the court has previously explained,
state agencies are immune from suit under 42 U.S.C. § 1983. To the extent Plaintiff
is attempting to sue the unknown DHHS Director and Assistant Director in their
individual capacities for damages, there are no facts alleged to support such claims.
In addition, Plaintiff cannot seek to obtain declaratory or injunctive relief against
these officials because he is no longer at the Lincoln Regional Center. In sum,
Plaintiff’s motion to amend is frivolous and will be denied. However, on its own
motion, the court will grant Plaintiff an additional 60 days to file an amended
complaint. 1

       On July 1, 2021, Plaintiff filed a motion in which he requests that the court
enter an order directing the U.S. Marshal to serve interrogatories upon the State of
Nebraska, and that the Marshal’s service fee be waived. (Filing 33.) This motion will
be denied in all respects. The discovery the court has previously authorized should
be accomplished without any court involvement. No discovery papers are to be filed
with the court until needed for trial, resolution of a motion, or on the court’s order.
NECivR 5.4(a). As with Filing 30, the interrogatories attached to Filing 33 are not
deemed to have been served upon Defendant by reason of their filing. Plaintiff states
he has no funds but has not demonstrated that he is unable to serve discovery papers
from the Lancaster County jail as “legal mail” without prepayment of postage.



      1
       The court notes that the State of Nebraska was served with summons on July
13, 2021. (See Filing 38.)
                                          3
 4:21-cv-03058-RGK-PRSE Doc # 39 Filed: 07/23/21 Page 4 of 5 - Page ID # 186




       Finally, on July 9, 2021, Plaintiff filed a third request for appointment of
counsel. (Filing 36.) There is no constitutional or statutory right to appointed counsel
in a civil case. Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013) (per curiam). A
district court “may request an attorney to represent” an indigent civil litigant, 28
U.S.C. § 1915(e)(1), but it has a “good deal of discretion” in deciding whether to do
so, Chambers v. Pennycook, 641 F.3d 898, 909 (8th Cir. 2011). “Relevant criteria
for determining whether counsel should be requested include the factual and legal
complexity of the case, the plaintiff's ability to investigate the facts and to present
the claims, and the presence or absence of conflicting testimony.” Recca v. Omaha
Police Dep't, No. 20-2560, __ Fed. App'x __, 2021 WL 2285235, at *1 (8th Cir.
2021) (citing Davis v. Scott, 94 F.3d 444, 447 (8th Cir. 1996)). First, this is not a
complex case. Plaintiff claims that he was forcibly restrained and injected with
psychotropic medication at the Lincoln Regional Center. Second, Plaintiff has
demonstrated through extensive filings that he has the ability to investigate the facts
and to present his claims, at least through the initial stage of the litigation. Third, this
case is still at the pleading stage, so there is no conflicting testimony. As a prisoner,
Plaintiff understandably faces challenges representing himself, but “most indigent
prisoners will face similar challenges.” See Recca, 2021 WL 2285235, at *2 (citing
Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018)). Having considered the
factors outlined above, Plaintiff’s renewed request for appointment of counsel will
be denied without prejudice to reassertion.

       IT IS THEREFORE ORDERED that:

       1. Plaintiff’s motion to reconsider (Filing 29) is denied in all respects.

       2. Plaintiff’s motion to issue order for service of interrogatories and to waive
          service fees (Filing 30) is denied in all respects.

       3. Plaintiff’s motion to amend (Filing 32) is denied without prejudice.

       4. Plaintiff’s motion to serve interrogatories and to waive service fees (Filing
          33) is denied in all respects.


                                             4
4:21-cv-03058-RGK-PRSE Doc # 39 Filed: 07/23/21 Page 5 of 5 - Page ID # 187




    5. Plaintiff’s renewed motion to appoint counsel (Filing 36) is denied without
       prejudice.

    6. On the court’s own motion, Plaintiff shall have until October 18, 2021, to
       file an amended complaint in accordance with the court’s Memorandum
       and Order of May 19, 2021. The Clerk of Court is directed to modify the
       pro se case management deadline accordingly.

    Dated this 23rd day of July 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        5
